The question involved upon this appeal is. Were the injuries complained of by appellee, Esther Jeffers, occasioned by the willful and wanton negligence of Irene Edwards in the operation of the automobile? This question was submitted to the jury, *Page 407 
and the jury found that at the time of the injury Irene Edwards was operating the automobile in a willful and wanton manner, and appellant is bound by the verdict of the jury. The verdict of the jury is supported by practically the undisputed evidence in the case. The positive evidence shows that she was driving the automobile over a gravel road with very sharp curves in it at about seventy miles an hour, or so rapidly that she could not negotiate the curves without running the automobile into the ditch. Appellee protested at the speed she was driving and requested her to slow down two or three times Irene Edwards responded by saying that she knew how to drive her car and how fast to go. I think this clearly shows and warranted the jury in finding that she willfully and wantonly drove the car at such a speed as to endanger the lives of everyone in the car. There is nothing in the record to show that the jury rendered its verdict through passion and prejudice, and without such a showing the court is without authority to strike down the verdict and dismiss the cause of action.
I, therefore, most respectfully dissent from the majority opinion.